DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 09, 2022 has been entered. Claims 1, 8, 15 have been amended, and claims 7 and 14 have been canceled. Claims 1-6, 8-13, 15-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 8, and 15, Applicant argues that the Office fails to cite with Kundzich in view of Weiss “initiating deletion of a portion of backup asset subcomponents in a last-created data file directory on a backup storage system, wherein the portion of the backup asset subcomponents comprises partial data files generated during the prior backup operation”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Weiss discloses the above limitations. Examiner examines from Weiss ([0063] if the user cancels the backup operation, the partial backup data is discarded) as well as [0064-0065] alert 600 is generated by change identifying engine 218 or the backup management engine 216 (FIG. 2). Within the alert 600, the user is warned that an incomplete set of archive data exists due to an interrupted backup operation. The alert 600 can be generated, in some implementations, in response to a user logging into the partial data files generated during the prior backup operation. This occurs when a backup operation has been interrupted and thus produces only a partial data backup as the backup operation was not allowed to fully complete. An alert is generated to warn a user that “an incomplete set of archive data exists due to an interrupted backup operation”. Then a user is given the option to initiate a deletion of this partial backup data from the previously interrupted backup operation to discard this data. Given the above, the examiner maintains the rejection in view of Kundzich and Weiss.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich (US Pat # 8924355) in view of Weiss (U.S Pub # 20080307019).
With regards to claim 1, Kundzich discloses a method for performing backup operations: 
receiving a user instruction to perform a backup operation on a user asset on a client device ([Fig. 5-6 lines 60-30] backup client application and/or an administrator console presents a selectable option in the user interface to allow for restarting an interrupted backup process); 
determining that a prior backup operation on the user asset was interrupted ([Fig. 5-6 lines 60-30] restarting an interrupted backup process); 
in response to the determination, generating a data file difference subset ([Col. 2 lines 26-54] a partial save set refers to the set of data that that has been successfully saved at the storage node between a restart of backup process and an interruption) using a control file and a recovery catalog, wherein the control file is associated with the user asset and the recovery catalog is associated with at least the prior backup operation ([Fig. 3 lines 40-67] using stored metadata relating to the data (of the partial save set) that was successfully saved prior to the interruption. [Col. 4 lines 26-56] new partial save set is linked to the previous partial sets based on attributes in a linked list. [Col. 13-14 lines 55-19] directory record of all files saved and to be saved); and 
initiating the backup operation using the data file difference subset ([Col. 2 lines 26-54] restart an interrupted backup process based on a partial save set).
Kundzich does not disclose however Weiss discloses:

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Kundzich further discloses:
wherein the control file specifies a plurality of data files in the user asset to be backup during the backup operation (Fig. 6a [Col. 13-14 lines 55-19] directory record).
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Kundzich further discloses:
wherein the recovery catalog specifies a second plurality of data files each of which were backed-up during the prior backup operation, wherein the second plurality of 
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Kundzich does not disclose however Weiss discloses:
identifying a tag file associated with the user asset; and 
determining that a parameter in the tag file specifies that the prior backup operation was in-progress ([0058] the backup component can recognize an interruption as it occurs and write an interrupt indicator such as a flag that identifies the partially completed backup).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
With regards to claim 6, Kundzich further discloses:
making a second determination that a request to perform a from-incomplete backup been received (Fig. 3 [Col. 10 lines 15-20] multiple save sets from restarting), 
wherein the data file difference subset is generated in response the determination and the second determination ([Col. 10 lines 15-20] Each of partial save sets 302, 304, and 306 represents the metadata saved for the data that was successfully backed up in between the times denoted for the partial save set).
.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich (US Pat # 8924355) in view of Weiss (U.S Pub # 20080307019) and in further view of Cope (U.S Pub # 20210141694).
With regards to claim 5, Kundzich does not disclose however Weiss discloses:
updating a second parameter in a second tag file to specifies that the backup operation was successful ([0060] once completed, the backup data can be flagged as a completed backup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
Cope discloses:
wherein performing the backup operation comprises deleting the tag file ([0060] deleted from the second volume once they have been copied over).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich and Weiss by the backup system of Cope to delete data once it has been backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order so the volume does not become very large (Cope [0060]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166